       Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 1 of 6




                  UNITED STATES DISTRICT COURT

                     DISTRICT OF CONNECTICUT



JOHN DOE,                                   CIVIL ACTION NO.:

Plaintiff,

       vs.

YALE UNIVERSITY, MARVIN
CHUN, JOHN MAYES, JORDAN
PILANT, MARIA PINANGO, MARK
SOLOMON, JORDON WHITE,
ANGELA GLEASON,                              pril25, 2019

Defendants.




      MOTION FOR ADMISSION OF JORGE I. HERNANDEZ AS
                           VISITING ATTORNEY
Pursuant to Rule 83.1 (d) of the Local Rules of Civil Procedure for the United
States District Court for the District of Connecticut, the undersigned member
of the bar ofthis Court respectfully moves for the entry of an order permitting
Jorge I. Hernandez, Esq. Who maintains an office at 823 Anchorage Place,
Chula Vista, CA 91914, to be admitted as a Visiting Attorney for the purpose
of representing Plaintiff John Doe in the above-captioned action.
Mr. Hernandez is an active member in good standing of the State Bar of
California since his admission on June 2, 2009 and of the Bars of the: Supreme
Court of the United States (Admitted January 20,2015 Bar No. 293341), U.S.
Court of Appeals Ninth Circuit (Admitted May 22, 2017 Bar No. NA),

                                      .J.
                                              Motion Visiting Attorney Pro Hac Vice Hernandez!
          Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 2 of 6



California Southern District Court (Admitted June 2, 2009 Bar No. 263617),
California Southern District Bankruptcy Court (Admitted June 2, 2009 Bar No.
263617), Court of Appeals- Federal Circuit (Admitted May 23, 2017 Bar No.
NA), Court of Federal Claims (Admitted January 12, 2015 Bar No. 293341),
Texas Southern District Court (Admitted July 6, 2016 Bar No. 2914461),
California Supreme Court and all lower California Courts. (Admitted June 2,
2009 BarNo. 263617)
There are no pending disciplinary proceedings against Mr. Hernandez in any
state or federal court. His Affidavit in support of this motion is attached, along
with his Certificate of Standing from California dated within 60 days of this
motion.


Wherefore, the undersigned respectfully requests that Mr. Hernandez be
admitted to this Court as a Visiting Attomey as set forth herein.
Dated at New Haven, Connecticut this 25th day of April, 2019.




                                                           THE PLAINTIFF
                                                           Is/ Jonathan J. Einhom
                                                           JONATHAN J. EINHORN
                                                           129 WlllTNEY A VENUE
                                                           NEW HAVEN, CONNECTICUT 06510
                                                           FEDERAL BAR ct 00163
                                                           einhomlawoffice@gmail.com
                                                           203-777-3777


C:\DOCS\JIHLAW\Clients\19S\19~17\19~17-0001\P~Plcadings\190425 Pro Hac Motion Hernandez. doc




                                                           -2-
                                                                      Motion Visiting Attorney Pro Hac Vice Hernandez!
         Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 3 of 6




                     UNITED STATES DISTRICT COURT

                         DISTRICT OF CONNECTICUT



 JOHN DOE,                                      CIVIL ACTION NO.:

                        Plaintiff,

        vs.

 YALE UNIVERSITY, MARVIN
 CHUN, JOHN MAYES, JORDAN
 PILANT, MARIA PrNANGO, MARK
 SOLOMON, JORDON WHITE,
 ANGELA GLEASON,                                April25, 2019

                        Defendants.




                   AFFIDAVIT FROM VISITING ATTORNEY
                                     (Pro Hac Vice)
TO: CLERK OF THE COURT
I hereby certify the following information. I am writing you in support of my
petition to represent clients in criminal, civil and miscellaneous proceedings in this
Court. My main office location is in the State of California. A true and correct copy
of my Certificate of Standing in the State of California, issued on April 10, 2019, is
attached hereto.


   a. Petitioner's Address is 823 Anchorage Place, Chula Vista, CA 91914,
      Telephone Number 619-475-6677, Fax Number 619-475-6296, e-mail
      address Jorge@JIHLA W.com

                                          -1-
                                                                  Hernandez Cert Pro Hac Vice
           Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 4 of 6



      b. Petitioner is admitted to practice in: Supreme Court of the United States
         (Admitted January 20, 2015 Bar No. 293341), U.S. Court of Appeals Ninth
         Circuit (Admitted May 22, 2017 Bar No. NA), California Southern District
         Court (Admitted June 2, 2009 Bar No. 263617), California Southern District
         Bankruptcy Court (Admitted June 2, 2009 Bar No. 263617), Comi of
         Appeals- Federal Circuit (Admitted May 23, 2017 Bar No. NA), Couti of
         Federal Claims (Admitted January 12, 2015 Bar No. 293341), Texas
         Southern District Court (Admitted July 6, 2016 Bar No. 2914461), California
         Supreme Court and all lower California Courts. (Admitted June 2, 2009 Bar
         No. 263617)
      c. I, Jorge I. Hernandez state:
         (i) I have no pending disciplinary complaints as to which a finding has been
         made that such complaint should proceed to a hearing; and
         (ii) I have not been denied admission to, been disciplined by, resigned from,
         surrendered a license to practice before, or withdrawn an application for
         admission to practice while facing a disciplinary complaint before, this Comi
         or any other comi.
      d. I have fully reviewed and am familiar with the Federal Rules of Civil
         Procedure, the applicable Local Rules of the United States District Couti for
         the District of Connecticut, and the Connecticut Rules of Professional
         Conduct; and




Ill

                                            -2-
                                                                   Hernandez Cert Pro Hac Vice
                  Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 5 of 6




         e. I designate Jonathan J. Einhorn, Esq., my sponsoring attorney, as my agent
               for service of process and the District of Connecticut as the forum for the
               resolution of any dispute arising out of my admission under this Local Rule
               83.l(d).


   Dated at Chula Vista, California this 24 111 day of April, 2019.




                                                                            JORGE I. HERNANDEZ, Esq.
                                                                            823 ANCHORAGE PLACE
                                                                            CffiJLAVISTA, CA 91914
                                                                            (pro hac vice admission pending)
                                                                            Jorge@JIHLA W.com
                                                                            619-475-6677

  A notary public or other officer. completing this
  certifiCate verifies only .the identity.· of the
  individual who signed the document to which this
  certificate is attached, and not the truthfulness,
  accuracy, or validity of that document.

  State of California
  CountyofSan Diego

. Subscdbed ancl sworn to (or affirmed) before me onthis 24th day ofApril,2019,
  bYJ orge I. Hernandez, proved to me on the basis of satisfactory evidence to be the
  person(s} who appeared before me. ·          . · ·                      . ·




 +•~~~/                                                                                       . •.•.· (S~l)
- 9:\QO.ds-~fh~LA ~Cii¢h1:\l ~~\~9.: 17\t9~1_7--6o'o 1\P~Picadi~\~\1904?-5 ~crt H-e~and~-z Pro· Hac Vice.· do~
     Case 3:19-cv-00620-AWT Document 2 Filed 04/25/19 Page 6 of 6

     THE STATE BAR
     OF CALIFORNIA
     lHO HD\VAllD :-.TRELl: S:\N FRANCISCO, Ci\l.lFi.JRNit\ 9·1 JOS.-\(•17   'l'ELEPI-IONE: 8Hl:I,800-:HOtJ




                  CERTIFICATE OF STANDING



                                                      April10, 2019




 TOWHOMITMAY CONCERN:

  This is to certify that according to the records of the State Bar, JORGE I.
· HERNANDEZ, #263617 was admitted to the practice of law in this stateby
  the Supreme Court of California on June2, 2009; and has been since that
  date, and is at date hereof, an ACTIVE member of the State Bar of
  California; and that no recommendation for discipline for professional or ·
  other misconduct has ever been made by the Board of Trustees or a
  Disciplinary B.oard to the Supreme Court ofthe State of California.




                                                      THE STATE BAR OF CALIFORNIA



                                                        ··-   '   -   .. ,

                                                      Denise \/~Iasco .
                                                      Custodian· ofRecords
